DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 5-7, 12-13, 15, and 17-19 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 02/14/2019 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 12/04/2020 is acknowledged.
Claims 4, 8-11, 14, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
Claims 4 and 8 are drawn to Species B (Fig. 2), since they recite “an intermediate cable” which is not shown in Species A (Fig. 1). Claim 9 is recites “a plurality of winches” which is not shown in Species A (Fig. 1). Claims 10 and 14 are drawn to Species C (Fig. 3), since they recite “at least one shade guide” which is not shown in Species A (Fig. 1). Claim 11 is recites “a plurality of cable guides” which is not shown in Species A (Fig. 1). Claim 16 recites “the plurality of triangular shades overlaps each adjacent triangular shade” which is not shown in Species A (Fig. 1). Claim 20 recites “at least plurality of containers” which is not shown in Species A (Fig. 1).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the pyramid has a polygonal base with at least four sides” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a growing environment" in line 6. This is a double inclusion of “a growing environment” in line 2. The Examiner suggests changing “a growing environment” to --the growing environment --. Claims 5 and 13 are rejected for similar reasons.
Claim 1 recites the phrase "each of the corresponding first cable ends attached to a corresponding shade" in lines 19-20. This is a double inclusion of “a corresponding shade” in line 15. The Examiner suggests changing “each of the corresponding first cable ends attached to a corresponding shade” to --the corresponding first cable end attached to the second end of the corresponding shade--. Claims 5 is rejected for similar reasons.
Claim 2 recites the phrase "the center" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the center” to --a center--. Claim 7
Claim 2 recites the phrase "a corresponding shade" in line 7. This is a double inclusion of “a corresponding shade” in line 15 of claim 1. The Examiner suggests changing “a corresponding shade” to --the corresponding shade--. Claim 6 is rejected for similar reasons.
Claim 5 recites the phrase "a mechanism of at least one winch" in line 18. This is a double inclusion of “at least one winch” in line 3 of claim 5. The Examiner suggests changing “a mechanism of at least one winch” to --a mechanism of the at least one winch--.
Claim 5 recites the phrase "at least one winch" in line 19. This is a double inclusion of “at least one winch” in line 3 of claim 5. The Examiner suggests changing “at least one winch” to --the at least one winch--.
Claim 7 recites the phrase "the pole’s top" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pole’s top” to --a top of the pole--. 
Claim 13 recites the phrase "a greenhouse" in line 15. This is a double inclusion of “a greenhouse” in line 2. The Examiner suggests changing “a greenhouse” to --the greenhouse--.
Claims 2-3, 6-7, 12, 15, and 17-19 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al. (U.S. Pat. 1106624) in view of Bauer (U.S. Pat. 1198178) and Looney (U.S. Pat. 6260308).
In regard to claim 1, Cadwallader et al. disclose a light-deprivation system for controlling the amount of light that reaches a growing environment, the light-deprivation system comprising: a winch (Figs. 1-2 and Page 1, lines 77-80, where there is a winch 12); a plurality of shades forming a perimeter at a base that defines a growing environment within the perimeter (Figs. 1-2, where there are a plurality of shades 10), the shades being positioned to block entry of light from entering the growing environment when the shades are drawn up (Figs. 1-2, where the shades 10 are positioned to block entry of light), each shade comprising: a first end anchored at a base of the shade (Figs. 1-2, where the first end of the shade 10 is anchored at the base at drum 20), the first end providing a fixed point of reference from which the shade is drawn (Figs. 1-2, where the 
Cadwallader et al. as modified by Bauer do not disclose the plurality of shades being drawn up to a pinnacle. Looney discloses the plurality of shades being drawn up to a pinnacle (Figs. 1 and 3A/B, where the plurality of shades 20 are drawn up to a pinnacle at 22). Cadwallader et al. and Looney are analogous because they are from the same field of endeavor which include agricultural shades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Cadwallader et al. as modified by Bauer such that the plurality of 
In regard to claim 3, Cadwallader et al. as modified by Bauer and Looney disclose the light-deprivation system of claim 2, wherein the second end of each cable is attached to the winch, so that each cable is simultaneously wound up when the winch mechanism is activated (Cadwallader et al., Fig. 1, where the second end of each cable 14 is attached to the winch 12).
In regard to claim 5, Cadwallader et al. disclose a light-deprivation system for controlling light that reaches a growing environment, the light-deprivation system comprising: at least one winch (Figs. 1-2 and Page 1, lines 77-80, where there is a winch 12); a plurality of shades forming a perimeter at a base that defines a growing environment within the perimeter (Figs. 1-2, where there are a plurality of shades 10), the shades being configured to block entry of substantially all light from entering the growing environment when the triangular shades are drawn up (Figs. 1-2, where the shades 10 are positioned to block entry of light), each shade comprising: a first end anchored at a base of the shade (Figs. 1-2, where the first end of the shade 10 is anchored at the base at drum 20), the first end providing a fixed point of reference from which the shade is drawn (Figs. 1-2, where the first end at drum 20 is a fixed point of reference from which the shade is drawn); and a second end which is moveable to permit the shade to be drawn up (Figs. 1-2 and Page 
Cadwallader et al. as modified by Bauer do not disclose the plurality of shades being drawn up to a pinnacle. Looney discloses the plurality of shades being drawn up to a pinnacle (Figs. 1 and 3A/B, where the plurality of shades 20 are drawn up to a pinnacle at 22). Cadwallader et al. and Looney are analogous because they are from the same field of endeavor which include agricultural shades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Cadwallader et al. as modified by Bauer such that the plurality of shades being drawn up to a pinnacle in view of Looney. The motivation would have been .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al. (U.S. Pat. 1106624) in view of Bauer (U.S. Pat. 1198178) and Looney (U.S. Pat. 6260308) as applied to claim 1, and further in view of Hammond (U.S. Pat. 1711843).
In regard to claim 2, Cadwallader et al. as modified by Bauer and Looney disclose the light-deprivation system of claim 1. Cadwallader et al. as modified by Bauer and Looney do not disclose a pole located essentially at the center of the growing environment and extending substantially to the pinnacle of the pyramid; and a cable guide attached to the pole at or near the pinnacle, and wherein the first end of each of the plurality of cables runs, through the cable guide, for attachment to the second, movable end of a corresponding shade. Hammond discloses a pole located essentially at the center of the growing environment and extending substantially to the pinnacle (Fig. 1, where there is a pole 2 located at the center of the growing environment and extending substantially to the pinnacle); and a cable guide attached to the pole at or near the pinnacle, and wherein the first end of each of the plurality of cables runs, through the cable guide, for attachment to the second, movable end of a corresponding shade (Figs. 1-3 and Page 1, lines 69-76, where there is a cable guide 23 which is attached to the pole at the pinnacle and where each cable 22 runs through the cable guide 23 for attachment to a corresponding shade . 
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al. (U.S. Pat. 1106624) in view of Bauer (U.S. Pat. 1198178) and Looney (U.S. Pat. 6260308) as applied to claim 5, and further in view of Hammond (U.S. Pat. 1711843).
In regard to claim 6, Cadwallader et al. as modified by Bauer and Looney disclose the light-deprivation system of claim 5. Cadwallader et al. as modified by Bauer and Looney 
In regard to claim 7, Cadwallader et al. as modified by Bauer, Looney, and Hammond disclose the light-deprivation system of claim 6, further comprising a pole located essentially at the center of the growing environment and extending substantially to the pinnacle (Hammond, Fig. 1, where there is a pole 2 located at the center of the growing environment and extending substantially to the pinnacle); and wherein the cable guide is attached to the pole at or near the pole's top located at or near the pinnacle of the pyramid (Hammond, Figs. 1-3 and Page 1, lines 69-76, where there is a cable guide 23 which is attached to the pole at the pinnacle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Cadwallader et al. as modified by Bauer, Looney, and Hammond such that a pole located essentially at the center of the growing environment and extending substantially to the pinnacle; and wherein the cable guide is attached to the pole at or near the pole's top located at or near the pinnacle of the pyramid in view of Hammond, since the pole and cable guide of Hammond could be used with the device of Cadwallader et al. as modified by Bauer, Looney, and Hammond. The motivation would have been to add structural stability to the device by using a central pole to bear the weight of the shades. Furthermore, a cable guide located at the pinnacle of the device would allow for the cables to be pulled at least somewhat downward to facilitate closing of the shades, giving the device a mechanical advantage over otherwise having to pull the cables in a direction corresponding to the direction of movement of the shades (i.e. having to pull right to move the shades right or having to pull up to move the shades up).
In regard to claim 12, Cadwallader et al. as modified by Bauer, Looney, and Hammond disclose the light-deprivation system of claim 6, wherein each triangular shade (Bauer, .
Claims 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cadwallader et al. (U.S. Pat. 1106624) in view of Bauer (U.S. Pat. 1198178), Looney (U.S. Pat. 6260308), and Hammond (U.S. Pat. 1711843). 
In regard to claim 13, Cadwallader et al. disclose a light-deprivation system for controlling light that reaches a growing environment located in a greenhouse, the light-deprivation system comprising: a winch (Figs. 1-2 and Page 1, lines 77-80, where there is a winch 12); a plurality of shades forming a perimeter at a base that defines a growing environment within the perimeter (Figs. 1-2, where there are a plurality of shades 10), the shades being configured to block entry of substantially all light from entering the growing environment when the shades are drawn up (Figs. 1-2, where the shades 10 are positioned to block entry of light), each shade comprising: a first end anchored at a base of the shade (Figs. 1-2, where the first end of the shade 10 is anchored at the base at drum 20), the first end providing a fixed point of reference from which the shade is drawn (Figs. 1-2, where the first end at drum 20 is a fixed point of reference from which the shade is drawn); and a second end which is moveable to permit the shade to be drawn up (Figs. 1-2 and Page 1, lines 50-53, where the second end of the shade 10 is movable to permit the shade 10 to be drawn up); a plurality of cables, each cable comprising a first end attached to the second end of a corresponding shade (Figs. 1-2 and Page 1, lines 50-53, where there are a plurality of cables 14 have a first end 15 attached to a second end of a corresponding shade 10) and a second end (Figs. 1-2, where the second end of the plurality of cables 14 is attached to the winch 12); and wherein the second end of each 
Cadwallader et al. as modified by Bauer do not disclose the plurality of shades being drawn up to a pinnacle. Looney discloses the plurality of shades being drawn up to a pinnacle (Figs. 1 and 3A/B, where the plurality of shades 20 are drawn up to a pinnacle at 22). Cadwallader et al. and Looney are analogous because they are from the same field of endeavor which include agricultural shades. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Cadwallader et al. as modified by Bauer such that the plurality of shades being drawn up to a pinnacle in view of Looney. The motivation would have been to allow the user to quickly cover or uncover the growing environment by drawing up or down multiple shades to the pinnacle. Multiple retractable shades, as shown in the device of Looney, allows for an efficient and low labor method for manipulating light exposure to the growing environment. On the contrary, a singular cover placed over the growing environment does not allow for quick and easy uncovering of the growing environment.
Cadwallader et al. as modified by Bauer and Looney do not disclose a cable guide configured to be attached to a greenhouse and that forms the pinnacle toward which the 
In regard to claim 15
In regard to claim 17, Cadwallader et al. as modified by Bauer, Looney, and Hammond disclose the light-deprivation system of claim 13, wherein the plurality of triangular shades each comprises a blackout material (Bauer, Figs. 2-3 and Page 1, lines 11-21, where the plurality of shades 2 are configured to block entry of light to the growing environment and therefore must be made of at least a blackout material).
In regard to claim 18, Cadwallader et al. as modified by Bauer, Looney, and Hammond disclose the light-deprivation system of claim 13, wherein the winch is motorized (Looney, Fig. 1 and Column 5, lines 38-42, where the winch 41 is motorized via motor 60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Cadwallader et al. as modified by Bauer, Looney, and Hammond such that the winch is motorized in view of Looney. The motivation would have been to allow the user to pull the shades up without having to turn the winch manually, enabling ease of use and providing convenience. 
In regard to claim 19, Cadwallader et al. as modified by Bauer, Looney, and Hammond disclose the light-deprivation system of claim 13, wherein the plurality of triangular shades (Bauer, Fig. 1, triangular shades 2) are each gathered at the perimeter of the growing environment when the plurality of triangular shades are undrawn so as to be in an open configuration (Cadwallader et al., Fig. 1, where the shades 10 are gathered at the perimeter of the growing environment at drum 20 when the shades are undrawn and the device is in the open configuration).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of agricultural shade devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642